Citation Nr: 9905928	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-27 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
kidney disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
nasopharyngeal cancer secondary to exposure to Agent Orange 
in service and on a direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from January 
1967 to December 1969.  He had service in the Republic of 
Vietnam from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which found that the veteran had 
not submitted new and material evidence to reopen his claims 
for service connection for post-traumatic stress disorder, 
arthritis of multiple joints, kidney disease, and 
nasopharyngeal cancer.  Service connection was granted for 
post-traumatic stress disorder in an October 1997 rating 
decision and as such, this issue is no longer on appeal.  See 
Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Following a rating action by the RO in September 1995, 
the veteran was notified in a letter that his claim for 
service connection for arthritis of multiple joints and 
kidney disease were denied, and that his claim for 
nasopharyngeal cancer remained denied because he had not 
submitted new and material evidence to reopen it; although he 
was provided his appellate rights and initiated his appeal 
with the filing of a notice of disagreement, and a statement 
of the case was issued which expanded the issue to include 
service connection secondary to exposure to Agent Orange, he 
did not perfect his appeal.

2.  No new competent evidence has been presented since the 
September 1995 rating decision which is relevant to or 
probative of whether symptoms of arthritis and kidney disease 
was present during service or in the first post service year

3.  No new competent medical evidence has been presented 
since the September 1995 rating decision which is relevant to 
or probative of a link or nexus between nasopharyngeal cancer 
and active service or exposure to Agent Orange in service.


CONCLUSIONS OF LAW

1.  The September 1995 decision of the RO denying service 
connection for arthritis of multiple joints and kidney 
disease and denying the veteran's attempt to reopen his claim 
for service connection for nasopharyngeal cancer is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the September 1995 RO decision 
denying service connection for arthritis of multiple joints 
and kidney disease, and denying the veteran's attempt to 
reopen his claim for service connection for nasopharyngeal 
cancer is not new and material, and the veteran's claims for 
these disorders have not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

A.  Service Connection

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1998).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  Certain 
diseases, such as arthritis, nephritis and some cancers, may 
be presumed to have been incurred during active military 
service if manifest to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

B.  Service Connection for Agent Orange Claims

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1998) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.309(e) (1998).  Chloracne, or other 
acneform disease, may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange if it is manifest to a degree of 10 percent 
within the first year after the last date on which the 
veteran was exposed to Agent Orange during active service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307(d) (1998).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

C.  Reopening a Claim

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the United States Court of 
Veterans' Appeals (Court) provided a standard, adopted from a 
district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material".  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied".  Colvin, 1 
Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Ibid; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Ibid.; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the "issue at hand."  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6th ed. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.  Affirmative answers to both 
"materiality" questions are required in order for "new" 
evidence to be "material."  Ibid.; Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995).  As to those two "materiality" 
components, the evidence is presumed credible for the purpose 
of determining whether the case should be reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Factual Background

The veteran's claim for service connection for nasopharyngeal 
cancer secondary to exposure to Agent Orange in service was 
originally denied by the RO in an April 1994 rating decision.  
That decision noted that nasopharyngeal cancer was not listed 
among the diseases entitled to presumptive service connection 
for veterans' exposed to Agent Orange and was not present 
during service or in the first postservice year.  The 
decision denied the veteran's claim on both a direct and 
presumptive basis.  Although he was notified of this decision 
in May 1994 he did not appeal and the decision became final.  
38 U.S.C.A. § 7105(c) (West 1991).

Thereafter, the veteran attempted to reopen his claim for 
service connection for nasopharyngeal cancer, and filed new 
claims for service connection for arthritis of multiple 
joints and for kidney disease.  These were denied in a 
September 1995 rating decision.  With regard to the 
nasopharyngeal cancer, the RO noted that the medical evidence 
submitted showing a diagnosis of nasopharyngeal carcinoma 
"does not show a relationship between [nasopharyngeal 
cancer] and service."  Service connection for both arthritis 
and kidney disease was denied because there was no evidence 
or either disorder in the service medical records, during the 
first postservice year, or on recent VA examination.  He was 
notified of this decision in September 1995, and filed a 
notice of disagreement with this decision that same month.  
Although a statement of the case was issued in January 1995, 
accompanied by a letter notifying the veteran that "you must 
file you appeal with this office within 60 days from the date 
of this letter or within the remainder, if any, of the one-
year period from the date of the letter notifying you of the 
action that you have appealed," he failed to respond within 
the time allowed and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.302(a), (b) (1998).

In October 1996, the veteran attempted to reopen his claims 
submitting approximately 52 pages of medical records 
including an excerpt from The Cancer Book, a publication of 
the American Cancer Society.  With the exception of an April 
1996 VA medical certificate and a June 1996 pathology report 
showing a diagnosis of nasopharyngeal carcinoma, the 
remaining records were copies of records previously released 
from the claims file to the veteran in response to an April 
1996 request by the veteran for copies of his records.

In June 1997, VA outpatient treatment records were received 
from the VA Medical Centers (VAMC) in Little Rock and 
Fayetteville for the period from January 1994 through June 
1997.  Also in June 1997, the veteran provided personal 
testimony in a hearing before a hearing officer at the RO.  
He testified that he had symptoms of arthritis continuously 
since service, and was now taking medication prescribed by VA 
for his symptoms which consisted mainly of pain in his hands, 
jaw, hip and shoulders.  With regard to his kidneys, he 
testified that he was always getting hit in the kidneys 
during training maneuvers and had trouble with his kidneys 
during his service in Vietnam when he had to take a 
"diluting pill" with swamp water he was drinking.  He 
stated that he had been told during service that he had too 
much sugar and blood in his urine.  Currently, he experienced 
pain across his back, and stated that he was under treatment 
for a urinary tract infection.  With regard to his 
nasopharyngeal cancer, he testified that this was merely the 
most important of several cancers he had been treated for, 
all of which began with his nasopharyngeal cancer or were 
caused by his treatment for nasopharyngeal cancer.  The 
results of a VA psychiatric examination in September 1997 
were also added to the claims file, pursuant to the veteran's 
claim for service connection for post-traumatic stress 
disorder.

Analysis

Initially, the Board observes that the last final denial of 
the veteran's claims was the September 1995 RO decision.  
Since that time, the veteran has submitted the following 
evidence in support of his claims to reopen:  (1) copies of 
records already contained in the claims file (Item One); (2) 
his arguments from written statements and personal testimony 
(Item Two); (3) a copy of an excerpt from The Cancer Book, a 
publication of the American Cancer Society (Item Three), and 
; (4) copies of current records of medical treatment (Item 
Four).

Item One which consists of copies of records already 
contained in the claims file is clearly not new.  Item Two is 
also not new because the veteran's contentions have already 
been considered by the RO and rejected.  This evidence is 
therefore merely cumulative of evidence previously 
considered.  In this regard, the Board notes that while lay 
testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis of 
disease or etiology of disease.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108); 
Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's 
own recitations of her medical history do not constitute new 
and material evidence sufficient to reopen her claim when 
this account has already been rejected by VA). 

Only Items Three and Four consisting of the publication by 
The American Cancer Society and the current records of 
medical treatment are new because these were not before the 
RO when it denied the veteran's claims in September 1995.  
Having decided that this evidence is "new", the Board must 
now decide whether this evidence is "material" in the sense 
of being relevant to and probative of the issue at hand.  In 
determining the "issues at hand" in this case, the Board 
will look at the specified bases for the prior denials.

The specified basis in the September 1995 decision for the 
denial of service connection for arthritis and kidney disease 
was that there was no evidence of either disease in the 
service medical records or in the first post service year.  
This relates to the second of the three elements of a well 
grounded claim for service connection.  (A claim for service 
connection for a disorder typically involves three issues or 
"elements":  (1) a current disability; (2) incurrence or 
aggravation of a disease or injury in service; and (3) a 
causal nexus between the current disability and the disease 
or injury incurred or aggravated in service.  Evans, at 284; 
Caluza v. Brown, 7 Vet. App 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996)).

The RO denied the veteran's attempt to reopen his claim for 
service connection for nasopharyngeal cancer in the September 
1995 rating decision because evidence submitted in support of 
reopening did not show a relationship between his 
nasopharyngeal cancer and his active service.  This relates 
to the third element of a well grounded claim for service 
connection, that of a link or nexus between his claimed 
disability and his active service.  Caluza at 506.  Although 
the September 1995 decision did not specifically mention the 
veteran's claim for nasopharyngeal cancer as a result of his 
exposure to Agent Orange, it is clear that the veteran has 
been arguing for entitlement to service connection on a 
direct basis to include as a result of exposure to Agent 
Orange.  See Combee and discussion supra.  Therefore, the 
Board will consider all evidence which potentially relates 
the veteran's nasopharyngeal cancer to service.

Item Three, the excerpt from the American Cancer Society 
Cancer Book, does not show the required evidence of nexus.  
Although the Court has held that a medical treatise is not, 
in and of itself, insufficient to satisfy the medical nexus 
requirements necessary for an award of service connection, 
such evidence must provide more than speculative generic 
statements not relevant to the appellant's claim.  See Sacks 
v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996).  There must be a degree of certainty such 
that, under the facts of a specific case, "there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Wallin v. West, 11 
Vet. App. 509, 514 citing Sacks at 317.  This evidence 
discusses only the treatment and diagnosis of non-Hodgkin's 
lymphomas.  As such it does not relate to either the 
veteran's nasopharyngeal cancer, arthritis or kidney disease.

The remaining evidence, Item Four, is also not relevant.  
None of the post service medical records are relevant to the 
issue of whether the veteran had arthritis or kidney disease 
in service.  Nor is this evidence relevant to a link between 
any postservice diagnosis of nasopharyngeal cancer and his 
active service.

Conclusion

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the September 1995 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claims.  
The RO's September 1995 decision denying a petition to reopen 
a claim of service connection for nasopharyngeal cancer, and 
denying service connection for arthritis of multiple joints 
and for kidney disease remains final.  See Hodge, 155 F.3d 
1356 (1998); 38 U.S.C.A. §§ 5108, 7105(c)(West 1991); 38 
C.F.R. § 3.156 (1998).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claims for nasopharyngeal cancer, arthritis 
and kidney disease but which is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156 (1998).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 


ORDER

New and material evidence not having been submitted to reopen 
the claims for entitlement to service connection for 
arthritis of multiple joints, kidney disease or 
nasopharyngeal cancer secondary to Agent Orange exposure in 
service and on a direct basis, those benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

